DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, a method of using an atomized alloy powder which includes claims 18 and 20-21 in the reply filed on January 10, 2022 is acknowledged.
Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 10, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See 
Claims 20 and 21 are rejected under 35 USC 112(b) because they depend on claim 18.

Response to Amendment
Applicant’s amendment has been entered. Claims 1-18 and 20-21 are pending of which claims 1-17 are withdrawn from consideration. Claim 19 is canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lenczowski (US 20170121794) in view of Hou (US 20180126457).
Regarding claim 18, Lenczowski discloses method of using an alloy powder [0003], [0034] in additive manufacturing (additive layer manufacturing) [0037]. Lenczowski discloses receiving the alloy powder comprising alloyed particles [0034], [0036]. The composition disclosed by Lenczowski is compared with the claimed composition in the table below with amounts provided in wt%.
Alloying Element
Lenczowski
Present claim 18
magnesium
3.0 to 6.0 [0044]
5 to 8
silicon
>1.0 to 4.0 [0045]
1.5 to 4
manganese
0 to 0.8 [0050]
no more than 0.3
iron
0 to 0.6 [0054]
no more than 0.2
aluminum and incidental elements and impurities
The rest [0056]
balance


The composition ranges for the alloying elements disclosed by Lenczowski overlaps or encompasses each of the alloying elements recited in claim 18. When claimed ranges "overlap 
Lenczowski discloses performing additive manufacturing to generate a manufactured article (workpiece) [0034], [0111]. Lenczowski discloses heat treating the article at broad ranges of 100-400                        
                            °
                        
                    C for 10 minutes to 50 hours (3,000 minutes) or more narrowly at 100-350                        
                            °
                        
                    C for 30 minutes to 4 hours (240 minutes) [0039], [0123-125] which would necessitate positioning the manufactured article in a heated container for a predetermined period of time, wherein a temperature within the heated container is 100-400°C broadly, 100-35                        
                            °
                        
                    C narrowly, and wherein the predetermined period of time is 10-3,000 minutes broadly and 30-240 minutes narrowly. Both the broad and narrow parameter ranges disclosed by Lenczowski [0039], [0123-125] encompass the claimed parameter ranges. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). A heated container meets the claimed limitation of “a heated container such as a furnace”. Lenczowski discloses cooling in air to room temperature [0129]. The article must necessarily be removed from the heated container at some point in time in order to use the article outside the heated container. Further, Lenczowski discloses that the heat treatment is performed in shielding gas, such as nitrogen or argon [0126] which would require a separate container from the open air [0129]; therefore, even if claim 18 were limited to removing the article before cooling, such order Lenczowski meets the order of steps for removing the article from the heated container.
Lenczowski discloses that the alloy is provided in the form of powder [0034], [0098-99], but Lenczowski does not specify how the powder is manufactured.
Hou teaches an aluminum alloy powder [0012] comprising significant amounts of Mg and Si [0022] to manufacture an article by an additive manufacturing process [0027]. Hou teaches forming the powder by an atomization process [0007], [0013], [0032]. Hou teaches that the 
Both Lenczowski and Hou teach additive manufacturing Al-Mg-Si articles from powder alloy feed material. Lenczowski discloses that the powder preferably has a size of 20-70 µm [0034]. 
It would have been necessary for one of ordinary skill in the art to produce the aluminum alloy powder disclosed by Lenczowski [0034], [0036], by some process. It would have been obvious for one of ordinary skill in the art to produce the aluminum alloy powder comprising magnesium and silicon for additive manufacturing disclosed by Lenczowski [0034], [0036] with an atomization process because Hou teaches that an atomization process, to produce an aluminum alloy powder comprising magnesium and silicon for additive manufacturing [0007], [0013], [0032]., produces particles with the sizes which Lenczowski discloses as preferable (Lenczowski [0034], Hou [0034].
The broadest reasonable interpretation of the limitation “the atomized alloy powder includes Mg2Si phase precipitates” requires only that the alloy powder include some amount of Mg2Si in any nonzero amount. Given the amounts of magnesium [0044] and silicon [0045] disclosed by Lenczowski, it would be expected that the powder disclosed by Lenczowski in view of Hou include at least some infinitesimal proportion of a Mg2Si precipitate. In the event that Mg2Si precipitates are intended to be present in powder in significant proportions, Hou teaches that Mg2Si phases can noticeably increase the mechanical strength at room temperature and wear resistance of the aluminum alloy, further effectively increasing the mechanical properties of the aluminum alloy [0022]. In order to attain the improved mechanical properties, it would have been obvious for one of ordinary skill in the art to include Mg2Si in the aluminum alloy powder disclosed by Lenczowski.
Regarding claim 20 and 21, Lenczowski is silent on the room temperature and high temperatures mechanical properties which the aluminum article (workpiece) disclosed by                         
                            22
                            °
                        
                    C and                         
                            200
                            °
                        
                    C are material properties that are inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). The present application suggests that it is the composition, Mg2Si precipitates, and heat treatments (present disclosure [0047], [0055-60]) which are responsible for the alloy article strengthening. Given the overlapping composition [0044-56] and heat treatment parameters [0123-125] disclosed by Lenczowski, and the favorable mechanical properties which Hou teaches for Mg2Si precipitates, the article disclosed by Lenczowski in view of Hou would necessarily be expected to meet the presently claimed mechanical properties, to the extent that the article disclosed by Lenczowski in view of Hou overlaps the presently claimed composition and heat treatment parameter ranges.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170247782 discloses a formed Al-Mg-Si alloy [0016] with a yield strength of 400 MPa (58 ksi) or more [0065].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736